PER CURIAM:
Following a jury trial in the Circuit Court of Clay County, Isaac Perdomo-Paz was convicted of two counts of murder in the first degree, one count of murder in the second degree, and three counts of armed criminal action. After we affirmed his convictions on direct appeal, Perdomo-Paz filed a motion for post-conviction relief pursuant to Supreme Court Rule 29.15. The motion court denied Perdomo-Paz's motion following an evidentiary hearing. Perdomo-Paz appeals. He argues that his trial counsel provided ineffective assistance by failing to object to evidence that, after Perdomo-Paz's arrest, the motor vehicle he was driving on the night of the murders was sold and destroyed. We affirm. Because a published opinion would have no precedential value, we have provided an unpublished memorandum to the parties which sets forth the reasons for this order. Rule 84.16(b).